This Action is made Non-Final.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-3 and 5 have been amended. Claims 1 and 3-20 are pending. Claims 21-25 are canceled.
Examiner Remark
In view of Applicant’s specification, Examiner interprets the terms “a Radio Frequency (RF) circuitry interface”, “processing circuitry” and “RF circuitry” as hardware or hardware circuitry (See par. 00082 of Application’s specification.).

Allowable Subject Matters
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 20 is allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (Pub # US 2016/0127952 A1 hereinafter You) in view of Yerramalli et al. (Pub # US 2017/0142694 A1 hereinafter Yerramalli), and further in view of Doppler et al. (Pub # US 2013/0148566 A1 hereinafter Doppler).
Regarding claim 1, You teaches “A User Equipment (UE), comprising:” as [(Para. 0153), The MTC device 100 is a wireless device for providing the MTC, and may be fixed or mobile] “processing circuitry, configured to: perform a Channel-State Information (CSI) measurement for communication” [(Para. 0016), For a channel state information (CSI) report, a measurement may be performed by decoding an additional band other than a bandwidth at which the data channel is received.] “generate data for feedback according to the CSI measurement;” [(Para. 0215), The MTC device may measure the CQI by using CSI-RS, CRS, or the like received by the MTC device when performing the CQI feedback, and may perform a feedback for this.] “and wherein the CSI measurement includes a Channel Quality Information (CQI) for a sub-band” [(Para. 0038), FIG. 16 shows an example of a region in which a sub-band CQI measurement is performed].
However, You does not specifically disclose a Radio Frequency (RF) circuitry interface; the communication is in an unlicensed spectrum; and send the data for feedback to RF circuitry  wherein a frame structure of a data channel for the communication begins with a presence signal period, followed by a downlink (DL) transmission, wherein the frame structure is a DL-uplink(UL)-DL-UL frame structure.
In an analogous art, Yerramalli teaches “a Radio Frequency (RF) circuitry interface;” as [(Para. 0093), the receiver 610 may include at least one RF receiver… (Para. 0094), the transmitter 630 may include at least one RF transmitter, such as at least one RF transmitter] “the communication is in an unlicensed spectrum;” [(Para. 0044), The shared radio frequency spectrum band may include a radio frequency spectrum band for which transmitting apparatuses may contend for access (e.g., a radio frequency spectrum band that is available for unlicensed use, such as Wi-Fi use, a radio frequency spectrum band that is available for use by different radio access technologies, or a radio frequency spectrum band that is available for use by multiple operators in an equally shared or prioritized manner).] “and send the data for feedback to RF circuitry via the RF circuitry interface,” [(Para. 0093), the receiver 610 may include at least one RF receiver, such as at least one RF receiver operable to receive transmissions over a dedicated radio frequency spectrum band …. or a shared radio frequency spectrum band] “wherein a frame structure of a data channel for the communication begins with a presence signal period, followed by a downlink (DL) transmission,” as [(Para. 0014), The set of frame format parameters may include, for example, one or more of a multimedia broadcast single frequency network (MBSFN) subframe type parameter, a partial subframe information parameter, a downlink/uplink configuration parameter, a downlink transmission burst length parameter, a time duration for uplink transmissions parameter, a time duration for which a UE stops monitoring downlink transmissions parameter, a reference signal power variation parameter, an aperiodic channel state information-reference signal (CSI-RS) presence parameter or a discovery reference signal (DRS) presence indication and configuration, a system information presence parameter, or a do not monitor subframe parameter].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yerramalli’s teaching into You’s teaching. The motivation for making the above modification would be to effectively signaling physical layer parameters in a shared radio frequency spectrum band and a dedicated radio frequency spectrum band [Yerramalli: Para. 0003].
However, the combination of You and Yerramalli does not specifically disclose wherein the frame structure is a DL-uplink(UL)-DL-UL frame structure.
In an analogous art, Doppler teaches “wherein the frame structure is a DL-uplink(UL)-DL-UL frame structure” as [(Para. 0071), FIG. 1, the radio resources during a beacon frame 100 are split into a sequence of transmission periods 130a, 130b in which the D2D devices may transmit or receive, i.e. the periods are kind of consecutive set of five to eight DL/UL periods 130a, 130b.].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Doppler’s teaching into You’s and Yerramalli’s teachings. The motivation for making the above modification would be to enable signaling possibilities within the set of radio resources to initiate authentication, association and data exchange resource allocation to the network, or stated more generally to initiate or execute all necessary steps to enable data transmission between the D2D devices [Doppler: Para. 0071].
Regarding claim 3, the combination of You, Yerramalli and Doppler, specifically You teaches “wherein a total band for the communication is divided into multiple sub-bands, and wherein the processing circuitry is further configured to measure the CQI for each sub-band” as [(Para. 0217), a CQI may be measured for some or all sub-bands among bandwidths capable of receiving data].  
Regarding claim 6, the combination of You, Yerramalli and Doppler, specifically Doppler teaches “wherein the frame structure is a DL-UL frame structure” as [(Para. 0071), FIG. 1, the radio resources during a beacon frame 100 are split into a sequence of transmission periods 130a, 130b in which the D2D devices may transmit or receive, i.e. the periods are kind of consecutive set of five to eight DL/UL periods 130a, 130b.].
Regarding claim 8, the combination of You, Yerramalli and Doppler, specifically You teaches “wherein the processing circuitry is further configured to generate the CQI for all sub-bands or only the CQI related to a specific sub-band periodically” as [(Para. 0217), a CQI may be measured for some or all sub-bands among bandwidths capable of receiving data…. (Para. 0211), On the other hand, in general, in order to report a downlink channel state, a UE performs a CSI report periodically or aperiodically].  
Regarding claim 9, the combination of You, Yerramalli and Doppler, specifically You teaches “wherein a number of sub-bands is fixed or predefined or is flexibly changed through higher layer signaling” as [(Para. 0225), Meanwhile, the BS may report or predetermine a sub-band in which a measurement will be performed for the CSI report to the MTC device in advance through a higher layer signal].  
Regarding claim 12, the combination of You, Yerramalli and Doppler, specifically You teaches “wherein active channels for the communication having high correlation are to be chosen by a base station” as [(Para. 0090), The BS determines the number of CCEs used in transmission of the PDCCH according to a channel state. For example, a wireless device having a good DL channel state can use one CCE in PDCCH transmission.].  
claim 13, the combination of You, Yerramalli and Doppler, specifically You teaches “wherein the CQI is reported as a wideband CQI” as [(Para. 0214), the MTC device must know which type of a CQI feedback (e.g., a wideband CQI, a sub-band CQI) will be performed for the CQI report].  
Regarding claim 14, the combination of You, Yerramalli and Doppler, specifically You teaches “wherein the CQI includes a wideband CQI and a sub-band CQI,” as [(Para. 0214), the MTC device must know which type of a CQI feedback (e.g., a wideband CQI, a sub-band CQI) will be performed for the CQI report] “and the sub-band CQI is 2 bit differential field based on the wideband CQI” [(Para. 0225), At present, the CSI request field consists of 1 bit or 2 bits].  
Regarding claim 15, the combination of You, Yerramalli and Doppler, specifically You teaches “wherein the processing circuitry is configured to compute the CQI as follows: a total bandwidth constructed by channels in a list;” as [(Para. 0233), the BS may transmit a CSI-RS or the like on the entire bandwidth during DwPTS, so that the MTC device can perform a CSI measurement on the entire bandwidth during DwPTS.] “a total bandwidth of multiple adjacent channels; and a total bandwidth of a specific channel” [(Para. 0233), the BS may transmit a CSI-RS or the like on the entire bandwidth during DwPTS, so that the MTC device can perform a CSI measurement on the entire bandwidth during DwPTS.].
Regarding claim 16, the combination of You, Yerramalli and Doppler, specifically You teaches “wherein the processing circuitry is further configured to evaluate the CQI according to a UE preferred channel index or Resource Blocks (RBs)” as [(Para. 0217), The M sub-bands may be constructed of, for example, 6 RBs. In other words, a CQI may be measured for a band capable of performing reception during the N subframes (i.e., a band located at a front lower position + a band located at a rear middle position), and thereafter a CQI for the M sub-bands 
Regarding claim 17, the combination of You, Yerramalli and Doppler, specifically You teaches “wherein the processing circuitry is further configured to evaluate the sub-band CQI as follows: the CQI based on one specific channel;” as [(Para. 0218), Alternatively, the MTC device may measure a CQI for a specific sub-band by using a CRS received together during receiving a PDCCH in an entire system bandwidth, and may perform a feedback for this.] “and the CQI on selected RBs within the one specific channel” [(Para. 0217), The M sub-bands may be constructed of, for example, 6 RBs. In other words, a CQI may be measured for a band capable of performing reception during the N subframes (i.e., a band located at a front lower position + a band located at a rear middle position), and thereafter a CQI for the M sub-bands exhibiting the best performance may be fed back. In this case, a size of each sub-band may be, for example, 6 PRBs.].  
Regarding claim 18, the combination of You, Yerramalli and Doppler, specifically You teaches “wherein the CQI is reported aperiodically” as [(Para. 0225), In order to perform an aperiodic CSI report to a BS, an MTC device of which a bandwidth of a data channel is reduced must receive an instruction for reporting an aperiodic CSI through a CSI request field in a PDCCH (including an uplink grant)].  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of Yerramalli, further in view of Doppler, and further in view of Jones (Pub # US 2002/0186749 A1).
Regarding claim 4, the combination of You, Yerramalli and Doppler does not specifically disclose wherein the processing circuitry is further configured to generate data for a hopping 
In an analogous art, Jones teaches “wherein the processing circuitry is further configured to generate data for a hopping sequence for the communication in a pseudo random manner, and wherein a constraint is added to limit a separation in frequency among two adjacent channels” as [(Para. 0008), The frequencies within each subset are pseudo-randomly permuted, where the particular permutation is unique to the communications link for which the hop sequence is derived. The hop sequence is then formed by combining channels from the subsets such that no two channels from the same subset are adjacent to one another (e.g. by interleaving the subsets).]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jones teaching into You’s, Yerramalli’s and Doppler’s teachings. The motivation for making the above modification would be for allocating frequencies in a wireless frequency hopping spread spectrum communication link used for communicating voice and data between transceivers [Jones: Para. 0002].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of Yerramalli, further in view of Doppler, further in view of Hoshino et al. (Pub # US 2010/0208606 A1 hereinafter Hoshino), and further in view of Xu et al. (Pub # US 2011/0216682 A1 hereinafter Xu).
Regarding claim 7, the combination of You, Yerramalli and Doppler does not specifically disclose wherein the processing circuitry is further configured to: perform long term measurement of the CQI on a specific sub-band based on continuous DL transmissions over the specific sub- and generate data for periodic feedback with a periodicity as for reporting mode 1-0, where the periodicity is to be configured through Radio Resource Control (RRC) or Downlink Control Information (DCI) signaling.
 In an analogous art, Hoshino teaches “wherein the processing circuitry is further configured to: perform long term measurement of the CQI on a specific sub-band based on continuous DL transmissions over the specific sub-band;” as [(Para. 0003), FIG. 1 illustrates a narrowband CQI and a wideband CQI. As shown in FIG. 1, the overall system bandwidth is formed with a plurality of RBs. Further, in FIG. 1, a mobile station measures a narrowband (subband) CQI by estimating for example SINR (Signal to Interference plus Noise Ratio), channel quality of two contiguous RBs….].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hoshino’s teaching into You’s, Yerramalli’s and Doppler’s teachings. The motivation for making the above modification would be to provide a receiving apparatus and a communication method that are able to reduce the amount of processing for measuring and reporting CQIs in a communication system providing a plurality of system bandwidths [Hoshino: Para. 0006].
However, the combination of You, Yerramalli, Doppler and Hoshino does not specifically disclose generate data for periodic feedback with a periodicity as for reporting mode 1-0, where the periodicity is to be configured through Radio Resource Control (RRC) or Downlink Control Information (DCI) signaling.
In an analogous art, Xu teaches “generate data for periodic feedback with a periodicity as for reporting mode 1-0, where the periodicity is to be configured through Radio Resource Control (RRC) or Downlink Control Information (DCI) signaling” as [(Para. 0081), periodicity for the connected mode of UE, less frequent CQI periodicity for the DRX mode of UE, and so on) or CQI mode configuration (e.g., dynamic aperiodic CQI reporting, dynamic periodic CQI reporting, mode 1-0, mode 1-1, and so on].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Xu’s teaching into You’s, Yerramalli’s, Doppler’s and Hoshino’s teachings. The motivation for making the above modification would be to provide a CQI reporting periodicity change through higher signaling to reduce the CQI reporting cycle to free up resource [Xu: Para. 0081].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of Yerramalli, further in view of Doppler, and further in view of Qiubin et al. (WO 2011/020439 A1, hereinafter Qiubin; See English Translation attached).
Regarding claim 10, the combination of You, Yerramalli and Doppler does not specifically disclose wherein periodic reporting mode 3-0 or 3-1 is to be reused, or periodic mode 2-0 and/or 2-1 is to be used where the number of sub-bands are selected based on a list.
In an analogous art, Quibin teaches “wherein periodic reporting mode 3-0 or 3-1 is to be reused, or periodic mode 2-0 and/or 2-1 is to be used where the number of sub-bands are selected based on a list” as [(Page 7), the feedback can be periodic or acyclic …..(Page 6, Para. 4), the existing feedback type can be reused….. (Page 9), the UE has been notified by the RRC signaling in step S701 to adopt the periodic CQL feed mode…. (Page 8), Step S504:… the  Specific RRC signaling examples are as follows:…cqi-ReportPeriodic CQI-ReportPeriodic OPTIONAL - Need ON].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Qiubin’s teaching into You’s, Yerramalli’s and Doppler’s teachings. The motivation for making the above modification would be for providing a feedback mode by sending messages on a physical control channel for enabling different feedback modes corresponding to different coordinated multi-point transmission schemes, and saving feedback resources in a better manner [Qiubin: Page 4, Para. 2].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of Yerramalli, further in view of Doppler, and further in view of Sun et al. (Pub # US 2018/0212698 A1 hereinafter Sun).
Regarding claim 19, the combination of You, Yerramalli and Doppler does not specifically disclose wherein the communication is an enhanced Machine Type Communication (eMTC).
In  an analogous art, Sun teaches “wherein the communication is an enhanced Machine Type Communication (eMTC)” as [(Para. 0034), eMTC].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sun’s teaching into You’s, Yerramalli’s and Doppler’s teachings. The motivation for making the above modification would be to reduce power consumption of the UE by providing enhanced coverage [Sun: Para. 0034-0035].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463